Per Curiam.
Suit against two, for a tort committed jointly. Several judgments for damages. This was error. Ind. Pr., p. 144. This case differs from Johnson v. Vutrick, 14 Ind. 216, in this: that here, the trial was a joint one, a single verdict, and the Court trying the cause had the whole matter before it. No plea, or motion, was required to bring before the Court any former judgment. See 2 Hilliard on Torts, p. 464, et seg.; 1 Archb. Pr. 218, 219; 6 T. Rep. 199, 200; 1 Wilson, 30, and 306.
The judgment is reversed, back to the issue, with costs. Cause remanded for a new trial, &c.